In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00209-CR


                            JOHNNY FLORES, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 106th District Court
                                     Lynn County, Texas
            Trial Court No. 17,3232, Honorable Carter T. Schildknecht, Presiding

                                  September 22, 2021
                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PARKER and DOSS, JJ.

      Johnny Flores appeals his conviction for causing serious bodily injury to an elderly

person, his father. The sole issue before us concerns whether the evidence was legally

sufficient to support the conviction. Flores does not contest that he assaulted his father

and caused him bodily injury. Rather, he argues that the evidence was insufficient to

prove beyond reasonable doubt that his victim suffered serious bodily injury. We affirm.

      The opinion in Hammack v. State, 622 S.W.3d 910 (Tex. Crim. App. 2021),

discusses the pertinent standard of review. We apply it here.
Next, one commits the offense in question when he intentionally, knowingly, or recklessly

causes serious bodily injury to an elderly individual by act or omission. TEX. PENAL CODE

ANN. § 22.04(a)(1). Furthermore, “serious bodily injury” means bodily injury creating a

substantial risk of death or that causes death, serious permanent disfigurement, or

protracted loss or impairment of the function of any bodily member or organ.             Id.

§ 1.07(a)(46).

        Here, the record contains evidence that the beating appellant inflicted upon his

father left the 69-year-old man with bleeding from his mouth, bruising, a hematoma on

the right part of his head, bruising to his right eye and right jaw, bruising under his left

eye, and a brain hemorrhage or bleeding within the brain. When the state’s medical

expert was asked, “by definition, is a bleed inside the brain a serious bodily injury,” the

physician answered, “yes.”      That the hemorrhage may be small did not affect the

seriousness the injury posed, as explained by the doctor. They have to be taken seriously

because “you could have a small petechial bleed that becomes devastating that kills

somebody,” according to the medical professional.

        The physician’s categorization of a brain hemorrhage as “serious bodily injury,” the

risk of death posed by even a small intercranial bleed, and the other evidence alluded

above comprises some evidence upon which a rational juror could conclude, beyond

reasonable doubt, that appellant caused his father serious bodily injury as a result of

beating him. Accordingly, we overrule appellant’s issue and affirm the judgment of the

trial court.

                                                 Per Curiam



Do not publish.
                                             2